Citation Nr: 0428098	
Decision Date: 10/12/04    Archive Date: 10/19/04	

DOCKET NO.  03-18 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from November 1944 to May 
1946.  His medals and badges include the Purple Heart Medal 
and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
VARO in Philadelphia, Pennsylvania, that denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  A 
review of the record reveals that service connection is in 
effect for:  Residuals of a shell fragment wound of the upper 
extremity with right ulnar and radial nerve injury, rated as 
50 percent disabling from June 1, 1946; healed shell fragment 
wound of the right axilla with damage to Muscle Group II, 
rated as 30 percent disabling from June 6, 2002; residuals of 
shell fragment wounds involving the left buttock, rated as 
10 percent disabling from June 1, 1946; residuals of multiple 
shell fragment wounds of the right buttock, also rated as 
10 percent disabling from June 1, 1946; and scarring of the 
left ankle, rated as noncompensably disabling from June 1, 
1946.  A combined disability rating of 70 percent has been in 
effect since June 1946.  

This issue has been advanced on the docket in accordance with 
the provisions of 38 U.S.C. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

In his application for increased compensation based on 
unemployability received in March 2000, the veteran stated 
that he retired on July 1, 1980.  However, he added that he 
left his job because of disability and stated that he 
expected to receive disability retirement benefits.  He 
indicated the benefits were "SS ADM early retirement."  Of 
record is an October 2000 report of contact with an 
individual at the Social Security Administration.  It was 
reported that "vet is receiving SS benefits based on age 62."  
Elaboration was not provided.  Records pertaining to the 
award of the Social Security benefits are relevant to the 
claim at issue.  VA has a duty to assist in gathering Social 
Security records when put on notice that the veteran is 
receiving those benefits.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  The records from Social Security 
have not been associated with the claims file.

A longitudinal review of the evidence of record discloses 
that veteran is right hand dominant.  However, the veteran's 
principal service-connected disability involves the use of 
his right upper extremity.  When the veteran was accorded an 
examination by a VA physician in October 2003, it was 
indicated that the veteran was able to write with his left 
hand.  The examiner was of the opinion that the veteran could 
find "sedentary work where he does not have to lift heavy 
objects above his head with his right arm.  He can do sales 
or paperwork."  The veteran's accredited representative 
strongly disagrees with the opinion of the examiner regarding 
the impact of the veteran's service-connected disabilities on 
his ability to obtain or maintain some form of gainful 
employment.  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) requires that VA provide notice that informs a 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate a claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  Further, VA must "also request the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).


In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate a 
claim, (2) of the information and 
evidence the VA will seek to provide, and 
(3) of the information and evidence that 
the claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for right upper 
extremity and/or difficulty with the 
buttocks in the past several years.  
After signing any necessary releases, any 
records identified should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If VA cannot 
obtain the records identified by the 
veteran, a written notation to that 
effect should be placed in the folder.  
The veteran and his representative are to 
be notified of any unsuccessful efforts 
in this regard and afforded an 
opportunity to submit the identified 
records.

3.  The veteran should be provided with a 
VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on 
Unemployability) and be asked to complete 
the form in as much detail as possible.  
He should specifically be asked to 
provide specific information with regard 
to the termination of his employment with 
the Isley Dairy Company in Pittsburgh on 
July 1, 1980.

4.  The RO should request the medical 
records and a copy of a decision 
regarding the award of benefits to the 
veteran by the Social Security 
Administration apparently around 1982 
when the veteran turned 62.  

5.  The veteran should be afforded 
orthopedic and neurologic examinations by 
physicians with expertise in those fields 
for the purpose of determining the 
current nature and extent and severity 
attributable to the service-connected 
right upper extremity, axilla, buttock, 
and right buttock wound residuals.  The 
claims folder should be reviewed by the 
examiners and acknowledgement should be 
made in the examination reports that the 
claims folder was reviewed.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  Each 
examiner should opine as to the impact of 
the service-connected disabilities on the 
veteran's ability to obtain and/or 
maintain some form of gainful employment 
consistent with his occupational 
experience and educational background.  

6.  Thereafter, VA should readjudicate 
the claim for a total rating based on 
individual unemployability due to 
service-connected disabilities.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND, the Board intimates 
no opinion, either legal or factual, as to any final outcome 
warranted.  Should the veteran fail to report for any 
examinations scheduled in conjunction with his claim, and 
should he fail to cooperate during the course of those 
examinations, the claim will be rated based on the evidence 
of record.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




